DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 6,779,782) in view of Kranick (US 2,630,326 and Bailey (US 7,070,136).
As to claim 1, Webb discloses a fencing system for negotiating topography of surfaces, said fencing system comprising: 
an initial post 12 having a plate member 16 distally extending therefrom (Figures 13-16); 
an end post 12 having a plate member 16 distally extending therefrom, said plate member distally extending from said end post opposite said plate member distally extending from said initial post (Figures 13-16); 
at least one intermediary post 12 having a plurality of plate members 16 distally extending therefrom, said at least one intermediary post located between said initial post and said end post (Figures 17-20); 
at least one brace post 12,D having a plate member 16A distally extending therefrom, said at least one brace post connected to said at least one intermediary post, wherein said initial post, said end post, said at least one intermediary post and said at least one brace post are anchored a predetermined distance within the ground, and wherein said at least one brace post is along the fence line or outside the fence line or both along said fence line and outside said fence line; and
at least one brace 14 having a plate member 28 distally extending from a first end and a second end, said at least one brace hingedly connecting said initial post to said at least one intermediary post, or connecting said at least one intermediary post to a second intermediary post, and further connecting said at least one intermediary post to said end post (via brace 14; Figures 3,13-20).
Webb discloses a fencing system wherein said distally extending plate members 16 from said first end and said second end of said at least one brace 14 are integrally formed from said at least one brace; instead of the plate members being separately-formed members which are wider than said at least one brace, and said at least one brace is of uniformed thickness therethrough.
Kranick teaches a fencing system wherein distally extending plate members 71 from a first end and a second end of a brace 61 are separately-formed members which are wider than said brace, and said at least one brace is of uniformed thickness therethrough (Figures 1-4).
Inasmuch as the references disclose distally extending plate members which are integrally formed from a brace, and the plate members which are separately-formed members from a uniform thickness brace and are wider than the brace as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Webb fails to disclose a fencing system comprising at least one fencing wire in communication with said initial post, said at least one intermediary post, and said end post.  
Kranick teaches a fencing system comprising at least one fencing wire 60 in communication with an initial post 62, at least one intermediary post 62, and an end post 62; the fencing wire providing for additional security to an enclosed fenced-in area (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb to comprise fencing wire, as taught by Kranick, in order to provide for additional security to an enclosed fenced-in area.  
Webb fails to disclose a fencing system comprising at least one brace post having a plate member distally extending therefrom, said at least one brace post connected to said at least one intermediary post, wherein said at least one brace post has a height of less than half of the height of each of said initial post, said end post, and said at least one intermediary post, wherein said initial post, said end post, said at least one intermediary post and said at least one brace post are anchored an equal predetermined distance within the ground, and wherein said at least one brace post is along the fence line or outside the fence line or both along said fence line and outside said fence line.
Kranick teaches a fencing system comprising a brace post 63 having a plate member 68 distally extending therefrom, said brace post connected to an intermediary post 62 (via brace 61), wherein said brace post has a height of less than half of the height of each of an initial post 62, an end post 62, and said intermediary post, wherein said initial post, said end post, said at least one intermediary post and said brace post are anchored an equal predetermined distance within the ground, and wherein said brace post is along the fence line or outside the fence line or both along said fence line and outside said fence line; the brace post and the brace connected between the brace post and the intermediate post securely anchoring the fencing system in the ground (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb to comprise a brace post having a height of less than half of the height of each of said initial post, said end post, and said intermediary post connected to said intermediary post, as taught by Kranick, such that said initial post, said end post, said intermediary post and said brace post are anchored an equal predetermined distance within the ground, in order to more securely anchor the posts in the ground.  
Webb fails to explicitly disclose a fencing system comprising a cementitious material in communication with said bottom portion of each of said initial post, said end post, and said at least one intermediary post, an equal distance into the ground.  
Kranick teaches a fencing system comprising a cementitious material 26 in communication with a bottom portion of each of an initial post 62, an end post 62, and at least one intermediary post 62, an equal distance into the ground; the cementitious material securely anchoring the posts in the ground (Figure 1; C2 L16-17).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb to comprise a cementitious material in communication with said bottom portion of each of said initial post, said end post, and said at least one intermediary post, as taught by Kranick, in order to more securely anchor the posts in the ground.  
 Webb fails to explicitly disclose a fencing system wherein all plate members are welded to said initial post, said at least one intermediary post, said at least one brace post, said at least one brace, and said end post.
Bailey teaches a fencing system wherein plate members 14,42 are welded to posts 10; the welds securely rigidly affixing the plate members to the posts (Figure 2).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb wherein all plate members are welded to said initial post, said at least one intermediary post, said at least one brace post, said at least one brace, and said end post, as taught by Bailey, in order to securely rigidly affix the plates to the posts.
As to claim 3, Webb discloses a fencing system wherein said plate members 16 contain an aperture therein (Figures 3,13-20).  
As to claim 4, Webb discloses a fencing system comprising at least one fastener for securing said at least one brace 14 to said initial post 12 or to said end post 12 or to said second intermediary post 12, said at least one fastener traversing said apertures of aligned and adjoining plate members 16 of said at least one brace, said initial post, said end post, and said second intermediary post (Figures 3,13-21).  
As to claim 5, Webb discloses a fencing system wherein said plurality of plate members 16 distally extending from said at least one intermediary post 12 extend distally in opposite directions (Figures 3,13-20).  
As to claim 10, Webb discloses a fencing system wherein said initial post 12, said at least one intermediary post 12, said end post 12, said fasteners and said at least one brace 14 are packaged in a kit (inherently, all of the fencing system components are packaged and provided as a kit in order to assembly the completed fencing system; Figures 3,13-20).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Kranick and Bailey, as applied to claim 4 above, and further in view of Gerhart (DE 94 10 107).
As to claims 6-9, Webb discloses a fencing system wherein said at least one intermediary post 12 has a pair of circumferentially-spaced distally extending plates 16 (Figures 3,17-20).
Webb fails to disclose a fencing system wherein said at least one intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o. 
Gerhart teaches a fencing system wherein an intermediary post 10 has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o; the four distally extending plate providing for a greater variety of fencing configurations, and greater utility and versatility of the fencing system (Figures 1-2).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb wherein the intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o, as taught by Gerhart, in order to provide for a greater variety of fencing configurations, and greater utility and versatility of the fencing system. 
Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Webb fails to disclose a fencing system comprising an initial post having a plate member distally extending therefrom; and an end post having a plate member distally extending therefrom, as the Webb reference fails to disclose an initial or an end post which only contain a single plate member.
Examiner disagrees.  As to claim 1, Webb discloses a fencing system comprising an initial post 12 having a plate member 16 distally extending therefrom (Figures 13-16); and an end post 12 having a plate member 16 distally extending therefrom (Figures 13-16).
Regarding Attorney’s allegations that the Webb reference fails to disclose an initial or an end post which only contain a single plate member, Examiner notes that Figures 13-16 clearly show that a single plate member assembly 16 extends from initial and end post 12.  Moreover, Examiner notes that claim 1 fails to recite that a single plate member extends for the initial and end posts; claim 1 merely recites that a plate member extends from the initial and end posts.
As to claims 6-9, Attorney argues that Gerhart fails to teach or suggest modifying the fencing system disclosed by Webb wherein said at least one intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o, as the adapter of the Gerhart reference is a separate component of the post. 
Examiner disagrees.  As to claims 6-9, Webb discloses a fencing system wherein said at least one intermediary post 12 has a pair of circumferentially-spaced distally extending plates 16 (Figures 3,17-20).
Webb fails to disclose a fencing system wherein said at least one intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o. 
Gerhart teaches a fencing system wherein an intermediary post 10 has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o; the four distally extending plate providing for a greater variety of fencing configurations, and greater utility and versatility of the fencing system (Figures 1-2).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Webb wherein the intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o, as taught by Gerhart, in order to provide for a greater variety of fencing configurations, and greater utility and versatility of the fencing system. 
Examiner notes that the Gerhart reference has not been relied upon to teach or suggest the plates 16 being formed with the intermediary post 12; such limitations are disclosed within the base reference of Webb.  The Gerhart reference has only been relied upon to teach or suggest modifying the fencing system disclosed by Webb wherein the intermediary post has four distally extending plates wherein the angle between said plurality of distally extending plates is 90o .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/19/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619